DETAILED ACTION
Claims 1-6 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “a difference in height towards a direction parallel to the tensile stress is 80 microns or more,” which is indefinite because it is not clear to the examiner as to what is specifically being conveyed by this limitation.  Specifically, it is not clear to the examiner as to what a difference in height towards a direction parallel to the tensile stress entails because relative to the recited cross section, a “difference in height” would naturally refer to a direction perpendicular to the cross section (ie. y-axis).  Thus, it is unclear as 
Further, claim 4 recites “an angle with respect to the direction parallel to the tensile stress is 45 degrees of less…”  This is unclear because angles must naturally be defined between two intersecting lines/planes.  However, the instant claim only recites one “line” (ie. direction parallel to tensile stress), such that it not clear to the examiner as to what specific angle is required in the instant claim scope.
Furthermore, claim 4 recites “a brittle fracture surface”, which is indefinite because it is not clear to the examiner as to what specific characteristics, if any, are required by the term “brittle fracture.”  In other words, it is not clear to the examiner as to how brittle fracture is distinguished from ductile fracture, and what specific measurement threshold is utilized to determine this quality.  For all of the above limitations, the examiner considers any steel that is materially similar to the claimed steel to also achieve these claimed property features as explained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiso et al. (WO2015125915, US 2017/0067140 referred to herein as English translation) in view of Anami et al. (JP2009155724, machine translation referred to herein).
Regarding claims 1 and 3, Aiso et al. discloses a machinable, hot rolled steel for automotive components [0001, 0098]; wherein said steel has a 
The examiner further considers the disclosed MnS inclusions of Aiso et al. to be circular since Aiso et al. expressly teaches said inclusions to have a “diameter,” which is recognized to commonly refer to a straight line measurement of a circle.  Alternatively, since Aiso et al. is silent regarding any specific aspect ratio, the examiner submits that one of ordinary skill would have recognized the disclosed diameters of Aiso et al. to refer to circular diameters absent a specific teaching to the contrary in view of the above determination.
Aiso et al. does not expressly teach an aspect ratio of the MnS inclusions.  Anami et al. discloses a hot worked steel for automotive components having MnS inclusions to influence machinability [0001]; wherein said MnS inclusions are specifically processed by controlling hot rolling to have an aspect ratio of 15 or less in order to improve breakability [0035, 0039].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Aiso et al. by specifying a MnS aspect ratio of 15 or less through controlling hot rolling as disclosed by Anami et al. in order to improve steel breakability as taught by Anami et al.  The 
Table 1.
Element (wt.%)
Claims 1 & 3 (wt.%)
Aiso et al. (wt.%)
C
0.35 – 0.45
0.4 – 0.6
Si
1 – 1.9
0.01 – 1.4
Mn
0.1 – 0.2
0.2 – 1
P
0.01 – 0.035
0 – 0.05
S
0.06 – 0.1
0.03 – 0.07
Cr
0 – 0.25
0.01 – 0.5
V
0.2 – 0.4
0 – 0.35
N
0.006 – 0.015
0.003 – 0.0075
B
0 – 0.005
0 – 0.005
Bi
0.0001 – 0.005
0 – 0.5
Ti
0 – 0.05
0 – 0.2
Nb
0 – 0.03
0 – 0.2
Fe & Impurities
Balance
Balance


Regarding claim 4, the aforementioned prior art discloses the steel of claim 3 (see previous).  The examiner notes that the recitation of “in a case where tensile fracture is caused by…” is a contingent limitation which, according 
Alternatively, the aforementioned prior art does not expressly teach the instantly claimed fracture behavior.  However, the examiner submits that said fracture behavior would have naturally flowed from the suggestion of the prior art as will be further explained.  See MPEP 2145(II).  Specifically, the examiner recognizes that the claimed limitations are merely achieved by meeting the claimed steel composition, microstructure, and inclusion parameters [0056 spec.].  Since the suggested steel of the combined disclosure of Aiso et al. and Anami et al. has an overlapping composition, a similar microstructure, and overlapping MnS inclusion parameters, the examiner submits that the aforementioned claimed feature, which is merely a result of meeting the aforementioned parameters, would have naturally flowed from the suggested disclosure of Aiso et al and Anami et al.  In other words, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II).
Regarding claims 2 and 5-6, the aforementioned prior art discloses the steel of claims 1 and 3-4 (see previous).  The examiner notes that the disclosed Ti and Nb amounts of Aiso et al. as shown in table 1 above further overlap with the instantly claimed ranges.  See MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,344,363.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the instant claims and patented claims are: 1) the B inclusion amount, and 2) Mn inclusion amount as recited in the instant claims.  Regarding 1), B is recited in an amount that includes zero (ie. no B present), which overlaps with the claim scope of the patented claims.  Regarding 2), the examiner submits that the patented Mn range of 0.6 to 0.9 mass percent is substantially close to the claimed Mn range of 0.1 to 0.2 mass percent such that similar properties are present because the patented claims also achieve the same ferrite/pearlite microstructure and MnS inclusion parameters [claim1].  See MPEP 2144.05(I).  The examiner’s position is further bolstered by the similar mechanical properties achieved by the patented claim [tables1-5].  Therefore, the examiner cannot consider the instant claims to be unobvious over the patented claims absent concrete evidence to the contrary.

Conclusion
No claims allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amano et al. (US 2005/0205168) and Iwasaki et al. (JP2000073141).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734